Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 1 of 15




  COMPOSITE EXHIBIT A
 FEES OF THE CLERK AND MARSHALL
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 2 of 15




COMPOSITE EXHIBIT A-1
               FEES OF THE CLERK
  Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 3 of 15



                    FEES OF THE CLERK AND MARSHALL

                                  Fees of the Clerk

          DESCRIPTION OF COSTS                         AMOUNT OF        DATE
                                                         COSTS
Filing fee for the Request to Appear Pro Hac Vice        $206.00       07/30/2015
of Robert Lucic (D.I. 8)
Filing fee for the Request to Appear Pro Hac Vice         $206.00      08/28/2015
of Brian David Thomas (D.I. 11)
Filing Fee for the Motion to Appear Pro Hac Vice          $100.00      03/19/2018
of Peter A. Nieves (D.I. 61)
Filing Fee for the Motion to Appear Pro Hac Vice          $100.00      08/30/2018
of Brian P. Gearing (D.I. 116)
Filing Fee for the Motion to Appear Pro Hac Vice          $100.00      09/24/2018
of Zachary I. Ruby (D.I. 132)
Filing Fee for the Motion to Appear Pro Hac Vice          $100.00      04/04/2019
of Ali H.K. Tehrani (D.I. 407)
Filing Fee for the Motion to Appear Pro Hac Vice          $100.00      04/04/2019
of Michelle Chipetine (D.I. 408)
                                                      TOTAL: $912.00
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 4 of 15
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 5 of 15
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 6 of 15
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 7 of 15
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 8 of 15
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 9 of 15
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 10 of 15
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 11 of 15




COMPOSITE EXHIBIT A-2
              PROCESS SERVER FEES
 Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 12 of 15



                   FEES OF THE CLERK AND MARSHALL

                               Process Server Fees

          DESCRIPTION OF COSTS                        AMOUNT OF        DATE
                                                        COSTS
Service and Witness fee                                 $264.15       02/27/2019
Service of Subpoena on Edward J. Wills                  $328.00       06/17/2019
                                                     TOTAL: $592.15
                   Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 13 of 15




Subject:                          RE: receipt




                                                                                        \--4,r/   BFRM   Legar    j

    4g9g:1   1 1   I           284. 15   42271"14978 PAN 20            2l27l1S : 021gLlT F.        Supporr        :




 02"28   02-27 8$4t4p1905090001S705167 BFfTMLEGAL$tJppOSr$EH           2t3-2S18383 CA                    ?$4,1s   /

                                                                                         MARKETING
                                                                                         PROBATE
         DAT€I


         APPROVED BY:


         VEilDOR HAMEI
                                                                                                  &rat{:,65'
                                  {PAYEE /      CREnr                  DE$C)

         FURTHER INFO:
                                  { DrTA}L OF                     IF             t
                                                                                                             J$]
                                                          LrJr'*rP,SS +40
         AIVIOUNT OF CHARGE:
                                                                               s     'ie'&L€   t_w* fffiTlelp
         CL'ENTICASE#'S:                        7l-"/v ?>r
      ATTYS IHIT|AL$:


      Frsg o0sE:




                                                              1
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 14 of 15
Case 1:18-cv-10236-FDS Document 783-1 Filed 06/11/20 Page 15 of 15
